 1   RICHARD A. BESHWATE, JR., SBN: 179782
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5
     RODOLFO GARCIA-SAINZ
 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      UNITED STATES OF AMERICA,                         Case No. 1:18-cr-00142-LJO-SKO
11
                         Plaintiff,
12
             v.                                         STIPULATION AND ORDER TO
13                                                      CONTINUE HEARING
      RODOLFO GARCIA-SAINZ,
14
                         Defendant.
15

16
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
17
     counsel, RICHARD A. BESHWATE, JR. attorney for Defendant RODOLFO GARCIA-SAINZ,
18
     and KATHLEEN SERVATIUS Assistant U.S. Attorney for Plaintiff, that the hearing currently
19
     scheduled for October 28, 2019, at 11:30 a.m., shall be continued until DECEMBER 9, 2019, at
20
     11:30 a.m.
21
            This continuance is necessary due to defendant’s counsel being in a homicide trial which
22
     has not allowed him to schedule a meeting with probation for the preparation of their report.
23
            The parties stipulate that the time until the next hearing should be excluded from the
24
     calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
25
     served by the court excluding such time, so that counsel for the defendant may have reasonable
26
     time necessary for effective preparation, taking into account the exercise of due diligence. 18
27
     U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served
28
                                                       1
 1   by granting this continuance outweigh the best interests of the public and the defendant in a

 2   speedy trial. 18 U.S.C. §3161(h)(7)(A).

 3          Dated: October 15, 2019               Respectfully submitted,

 4
                                                  /s/ RICHARD A. BESHWATE, JR.
 5                                                RICHARD A. BESHWATE, JR.
 6                                                Attorney for Defendant,
                                                  RODOLFO GARCIA-SAINZ
 7

 8
            Dated: October 15, 2019               Respectfully submitted,
 9

10                                                /s/ KATHLEEN SERVATIUS
                                                  KATHLEEN SERVATIUS
11                                                Assistant U.S. Attorney
12

13                                                ORDER
14          The sentencing hearing as to the above named defendant currently scheduled for October
15   28, 2019, at 11:30 a.m., is continued until DECEMBER 9, 2019, at 11:30 a.m.
16
     IT IS SO ORDERED.
17
        Dated:     October 15, 2019                        /s/ Lawrence J. O’Neill _____
18                                                UNITED STATES CHIEF DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
